By the Court.
The exception to the rejection of the interrogatory and answer in the deposition of Moulton cannot be sustained. According to the uniform practice in this commonwealth, objections to the form of interrogatories must be made before the commission issues ; but objections to the competency of the witness, or to the admissibility of his answers, may be first made at the trial. Potter v. Tyler, 2 Met. 64. Talbot v. Clark, 8 Pick. 56. The agreement of parties, pursuant to which the deposition was taken, operated only as a substitute for a commission to the magistrate named therein, and as a waiver of objections to the interrogatories in point of form; and did not deprive either party of the right to object, at the *281trial, to the interrogatories and answers, as proving facts by incompetent evidence.
The plaintiffs, in order to maintain this action, were bound to show that legal assessments had been made by the directors, and for this purpose to produce proper evidence of their act of incorporation and by-laws, so that it might appear that their provisions had been substantially complied with, in making the assessments. It was not enough, as was proposed, to show actual assessments, leaving the defendant to prove that they were not in accordance with the act of incorporation and bylaws. The fact, that the defendant was a member of the corporation, does not vary this rule. In this suit, he was an adversary party. Exceptions overruled.